DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 2–13 is/are pending. 
Claim(s) 1 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "a top part" and "a bottom part" of claim 12 do not find proper antecedent basis in the specification.

Claim Rejections - 35 USC § 102
Claim(s) 2–8, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimizu et al. (US 2006/0268504 A1, hereinafter Shimizu).
Regarding claim 2, Shimizu discloses a  battery pack (2, [0020]), comprising:
a housing (14, [0022]);
a battery cell (13) located within the housing (14, [0022]);
a circuit board (25) electrically connected to the battery cell (13, [0027]); and
a terminal portion (26, 27, 28) electrically connected to the circuit board (25, [0027]),
wherein the housing (14) includes a lower surface (2b) to slidably load and unload the battery pack (2) to and from a battery mounting portion (1a) of an electronic apparatus (1), a side surface (2a) continuous with the lower surface (2b), a terminal surface continuous with the lower surface (2b) and the side surface (2a), a lock recess (4, 4', 4") for engagement of a lock protrusion (5, 5', 5") of the battery mounting portion (1a, [0023]),
the lock recess (4, 4', 4") formed on an edge between the lower surface (2b) and the side surface (2a, [0023]),
the lock recess (4, 4', 4") includes an inclined surface portion (4a, 4a', 4a") configured to draw in the lock protrusion (5, 5', 5"), a clamped portion (4b, 4b', 4b") to be clamped between the lock protrusion (5, 5', 5") and a surface of the battery mounting portion (1a, [0023]), and an orthogonal surface portion (4a, 4a', 4a") continuous with the inclined surface portion (4a, 4a', 4a") and extended in a direction (D) substantially orthogonal to the lower surface (2b, [0023]), and
the circuit board (25) is held on an inside of the orthogonal surface portion (4a, 4a', 4a", [0027]).

    PNG
    media_image1.png
    563
    968
    media_image1.png
    Greyscale
Each insertion restriction portions 4a, 4a', and 4a" include an inclined surface portion and an orthogonal surface portion as illustrated in the annotated FIG. 7 above. The inclined surface portions will be designated as 4a, 4a', and 4a"; and the orthogonal surface portion will be designated as 4a, 4a', and 4a".
Regarding claim 11, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the battery cell (13) is disposed directly above the circuit board (25) in the direction (D) substantially orthogonal to the lower surface (2a, [0027]).
Regarding claim 12, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the inclined surface portion (4a, 4a', 4a") includes a top part connected to the orthogonal surface portion (4a, 4a', 4a") and the inclined surface portion (4a, 4a', 4a") is inclined toward the terminal surface (FIG. 5A, [0029]),
such that a bottom part of the inclined surface portion (4a, 4a', 4a") is closer to the terminal surface than the top part (FIG. 5A, [0029]).
Regarding claim 3, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the circuit board (25) is provided between the terminal portion (26, 27, 28) and the orthogonal surface portion (FIG. 5A, [0029]) in a sliding direction (E) of the battery pack (2, [0027]).
Regarding claim 4, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal portion (26, 27, 28) includes a terminal hole (FIG. 1, [0027]).
Regarding claim 5, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the circuit board (25) is provided between the terminal hole (FIG. 1, [0027]) and the orthogonal surface portion (4a, 4a', 4a") in the sliding direction (E) of the battery pack (2, FIG. 3).
Regarding claim 6, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal hole (26) is a positive terminal (3a, [0027]).
Regarding claim 7, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal hole (28) is a negative terminal (3b, [0027]).
Regarding claim 8, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the housing (14) further includes another side surface (2a) opposite the side surface (2a, [0023]), and
another lock recess (4, 4', 4") for engagement of another lock protrusion (5, 5', 5") of the battery mounting portion (1a, [0023]),
the another lock recess (4, 4', 4") formed on an edge formed between the lower surface (2b) and the another side surface (2a, [0023]),
the another lock recess (4, 4', 4") including another inclined surface portion (4a, 4a', 4a") configured to draw in the another lock protrusion (5, 5', 5") , another clamped portion (4b, 4b', 4b") to be clamped between the another lock protrusion (5, 5', 5") and the surface of the battery mounting portion (1a, [0023]), and another orthogonal surface portion (4a, 4a', 4a") continuous with the another inclined surface portion (4a, 4a', 4a") and extended in the direction (D) substantially orthogonal to the lower surface (1a, [0023]).

Claim(s) 9, 10, and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US 2006/0268504 A1) as applied to claim(s) 8 above, and further in view of Tamai et al. (JP 2004-040845 A, hereinafter Tamai), .
Regarding claims 9, 10, and 13, Shimizu discloses all claim limitations set forth above and further discloses a battery pack:
wherein the terminal portion (26, 27, 28) includes a first terminal portion (26), a second terminal portion (27), and a fifth terminal portion (28) sequentially arrayed at the terminal surface (FIG. 1, [0027]),
the first terminal portion (26) is formed on one end side of the terminal surface and is a positive electrode terminal (3a, [0027]),
the fifth terminal portion (28) is formed on another end side of the terminal surface and is a negative electrode terminal (3b, [0027]),
the circuit board (25) is provided between the first terminal portion (3a) and the orthogonal surface portion (4a, 4a', 4a") of the lock recess (4, 4', 4") in the sliding direction (E) of the battery pack (2) and provided between the fifth terminal portion (3b) and the another orthogonal surface portion (4a, 4a', 4a") of the another lock recess (4, 4', 4") in the sliding direction (E) of the battery pack (2, [0027]).
Shimizu does not explicitly disclose:
wherein the terminal portion includes third and fourth terminal portions,
Tamai discloses a battery pack (10) comprising a third terminal portion (32) and fourth terminal portion (33, [0011]) to improve the safety of the battery pack (see outstanding safety, [0030]). Shimizu and Tamai are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery pack of Shimizu with the third, and fifth terminal portions of Tamai in order to improve the safety of the battery pack.
Modified Shimizu does not explicitly disclose:
the fourth terminal portion is formed adjacently to the fifth terminal portion and is an ID terminal for identification of the battery pack, and
the fourth terminal portion and the fifth terminal portion are proximate to each other.
Masumoto discloses a battery pack (1) comprising a fourth terminal (20) formed adjacently to a fifth terminal (9)  and is an ID terminal for identification of the battery pack (1, [0021]), and the fourth terminal portion (20) and said fifth terminal portion (9) are proximate to each other (FIG. 2, [0021]) to increase the ease of production and decrease the cost of manufacturing of the battery pack (see battery pack, [0023]). Shimizu and Masumoto are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery pack of modified Shimizu with the fourth terminal portion of Masumoto in order increase the ease of production and decrease the cost of manufacturing of the battery pack.
Further modified Shimizu does not explicitly disclose:
wherein the housing further includes a guide portion to guide the loading and unloading of the battery pack to and from the battery mounting portion of the electronic apparatus, and
the guide portion is formed substantially in a center of the terminal surface in array with the first to fifth terminal portions; 
wherein the guide portion is formed adjacent to the third terminal portion.
Mitsui discloses a battery pack (31) comprising a housing (33) including a guide portion (58) to guide a loading and unloading the battery pack (31) to a battery mounting portion (63) of an electronic apparatus (61), the guide portion (58) is formed substantially in a center of a terminal surface in array with terminal portions (FIG. 5, C10/L1–26); wherein the guide portion (58) is formed adjacent to the third terminal portion (38, C10/L1–26) to prevent improper insertion of the battery pack (C13/L48–C14/L16). Shimizu and Mitsui are analogous art because they are directed to battery packs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery pack of further modified Shimizu with the guide portion of Mitsui in order to prevent improper insertion of the battery pack.

Response to Arguments
Applicant's arguments filed 25 have been fully considered but they are not persuasive.
Applicants argue Shimizu does not describe or suggest the circuit board is configured to be held on an inside of the orthogonal surface portion (P8/¶3, 5). Shimizu discloses a circuit board (25) is disposed inside engaging portion (4, 4', 4'') of outer case (14) and fixed (i.e., held) to an inner case (15, [0027]). Inner case (15) is disposed on an inside of outer case (14, [0023]). As illustrated in annotated FIG. 10B, the circuit board (25) is configured to be held on an inside of the orthogonal surface portion (4a, 4a', 4a''). Therefore, Shimizu describes and suggests the circuit board is configured to be held on an inside of the orthogonal surface portion.

    PNG
    media_image2.png
    455
    874
    media_image2.png
    Greyscale

Applicants argue the engaged portions 5, 5', and 5'' are in the insertion restricting portions 4, 4a', and 4a''and L-shaped attachment securing portions 4b, 4b', and 4b'' (P8/¶5). It is noted that the features upon which applicant relies (i.e., the lock protrusions are not in inclined surface portions, orthogonal surface portions, and, the clamped portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 2 recites inter alia "the lock recess includes an inclined surface portion configured to draw in the lock protrusion, a clamped portion to be clamped between the lock protrusion and a surface of the battery mounting portion, and an orthogonal surface portion continuous with the inclined surface portion and extended in a direction substantially orthogonal to the lower surface." Therefore, the engaged portions 5, 5', and 5'' being in the insertion restricting portions 4, 4a', and 4a''and L-shaped attachment securing portions 4b, 4b', and 4b'' does not exclude "the circuit board is held on an inside of the orthogonal surface portion."
Applicants argue the printed circuit board 25 is not held on an inside of the restricting portions 4, 4a', and 4a'' since the engaged portions 5, 5', and 5'' are inserted (P8/¶5). the engaged portions 5, 5', and 5'' being in the insertion restricting portions 4, 4a', and 4a''and L-shaped attachment securing portions 4b, 4b', and 4b'' does not exclude "the circuit board is held on an inside of the orthogonal surface portion" as detailed above.
Applicants argue Tamai, Matsumoto, and Mitsui do not cure the deficiencies of Shimizu (P8/¶6). Shimizu is not deficient as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeshita (US 2006/0159991 A1) discloses a circuit board (16) is held on an inside of a lock recess (1010, [0037]).
Takeshita (US 2006/0068280 A1) discloses the circuit board (16) is held on an inside of a lock recess (1010, [0030]).
Sugeno (US 2005/0202315 A1) discloses the circuit board (9) is held on an inside of a lock recess (FIG. 1, [0039]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725